DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's arguments filed 8-18-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 7 have been canceled. Claims 1, 3-6, 8-20 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1-4, with traverse in the reply filed on 5-11-21. Claims 5, 6, 8-20 remain withdrawn. 
Claims 1, 3, 4 remain under consideration. 
Claim Rejections - 35 USC § 101
The rejection of claims 1 and 4 under 35 U.S.C. 101 because the claimed invention is directed to a combination of natural products without significantly more has been withdrawn because claim 1 has been limited to platelet rich plasma (PRP) which is blood that has been processed to remove red blood cells and concentrate the amount of platelets in plasma used to accelerate healing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
BAPTA in claim 4 does not further limit the concept of “cell-impermeable Ca++ chelators” in claim 1. Stossel (5358844) taught BAPTA was an intracellular calcium chelating agent, not a “cell-impermeable” calcium chelator as claimed (“Various intracellular calcium chelating agents have been used as research tools to elucidate the role of calcium in platelet activation. These include derivatives and analogues of the calcium chelator BAPTA developed by Tsien et al., (see e.g., U.S. Pat. No. 4,603,209)” (BSTX 12)). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 4 under 35 U.S.C. 102a1 as being anticipated by Winokur (Blood, 1995, Vol. 85, No. 7, pg 1796-1804) has been withdrawn. Winokur is limited to isolated platelets combined with Quin-2AM or Fura-2AM (cell permeable) or EDTA (cell-impermeable) chelators (pg 1797, col. 1, last partial para, “C. Excess Fura-

Claims 1, 3, 4 remain rejected under 35 U.S.C. 102a1 as being anticipated by Born (J Physiol, 1978, Vol. 280, No. 1, pg 193-212). 
Born combined platelet rich plasma isolated from rabbits with EDTA (pg 197, “Optical effects of adding EDTA to stirred platelet-rich plasma”). The limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the composition claimed from the PRP+EDTA at 23°C, 24°C or 25°C or from the composition described by Born. More importantly, the PRP of Born was prepared at 20°C room temperature (“at room temperature of about 20°C” - pg 195, 1st parag) which is within the temperature range in claim 1. Applicants also acknowledge room temperature encompasses 20-24°C (pg 1, para 5). Most importantly, the PRP + EDTA of Born is capable of being chilled to 0-22°C and is capable of “inhibited quick clearance” upon administration (Fig. 10A), inhibited platelet aggregation (Fig. 10B), preserved hemostatic function (Fig. 11) as described by applicants because it has the exact same structure as the composition claimed. It is also noted that the composition of Born does not have to be used for the same purpose described as applicants as being part of the invention, i.e. the composition claimed may contain aggregated or activated platelets for research. 
Response to arguments 
st parag) which is within the temperature range in claim 1. Second, 20°C is room temperature according to Born (“at room temperature of about 20°C”); 22°C in claim 1 is not “cold storage”. Third, the limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the composition claimed from the PRP+EDTA at 23°C, 24°C or 25°C or from the composition described by Born. 
Applicants argue the composition claimed “preserv[es] its hemostatic function” (pg 8, last 3 lines). Applicants’ argument is not persuasive. Claim 1 makes no such requirement, and the platelets of Born maintain their function. Most importantly, the PRP + EDTA of Born is capable of being chilled to 0-22°C and is capable of “inhibited quick clearance” upon administration (Fig. 10A), inhibited platelet aggregation (Fig. 10B), preserved hemostatic function (Fig. 11) as described by applicants because it has the exact same structure as the composition claimed.

Claims 1, 3, 4 remain rejected under 35 U.S.C. 102a1 as being anticipated by Mishra (6811777). 
Mishra combined platelet rich plasma isolated from rabbits with EGTA (col. 8, lines 27-48; “PRP composition may be adjusted to physiological pH around 7.35-7.45 using agents such as sodium bicarbonate, calcium gluconate, choline chloride, dextrose, EGTA, HEPES, maleic acid, MOPS, PIPES, sucrose, TES, TRIS BASE, TRIS-HC1, and urea”). The limitation of 0-22°C in claim 1 does not bear patentable .
Response to arguments 
Applicants argue the limitation of the 0-22°C cold storage temperature in claim 1 distinguishes the composition claimed from the teachings of Mishra. Applicants’ argument is not persuasive. First 22°C is not “cold storage”. Second, the limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the composition claimed from the composition at 23°C, 24°C or 25°C or from the composition described by Mishra. Most importantly, the PRP + EGTA of Mishra is capable of being chilled to 0-22°C and is capable of “inhibited quick clearance” upon administration (Fig. 10A), inhibited platelet aggregation (Fig. 10B), preserved hemostatic function (Fig. 11) as described by applicants because it has the exact same structure as the composition claimed.

s 1, 3, 4 remain rejected under 35 U.S.C. 102a1 as being anticipated by Singh (International J Lab. Hematology, 2003, Vol. 25, No. 5, pg 307-310) (full article) as supported by Born (J Physiol, 1978, Vol. 280, No. 1, pg 193-212). 
Singh stored PRP at 22°C, combined it with EDTA and incubated at room temperature (pg 308, col. 1, last para). The phrase “room temperature” used by Singh inherently MUST include 22°C as encompassed by claim 1 because Singh stored the PRP at 22°C and because Born taught room temperature includes 20°C (“at room temperature of about 20°C” – pg 195, 1st full para). Furthermore, the limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the composition claimed from the composition at 23°C, 24°C or 25°C or from the composition described by Singh at 22°C or room temperature. Most importantly, the PRP + EDTA of Singh is capable of being chilled to 0-22°C and is capable of “inhibited quick clearance” upon administration (Fig. 10A), inhibited platelet aggregation (Fig. 10B), preserved hemostatic function (Fig. 11) as described by applicants because it has the exact same structure as the composition claimed. It is also noted that the composition of Singh does not have to be used for the same purpose described as applicants as being part of the invention, i.e. the composition claimed may contain aggregated or activated platelets for research.
Response to arguments 
Applicants argue the limitation of the 0-22°C cold storage temperature in claim 1 distinguishes the composition claimed from the teachings of Singh. Applicants’ argument is not persuasive. First 22°C is not “cold storage”. Second, the limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the 

Claims 1, 3, 4 remain rejected under 35 U.S.C. 102a1 as being anticipated by Stossel (5358844). 
Stossel described a method of storing platelets with an agent at cryogenic temperatures with retention of hemostatic activity (abstract). Specifically, the temperature is less than 22°C, preferably less than 15°C, most preferably 0-4°C (BSTX 23; DETX 33). The agent is added to platelets kept between room temperature and 37°C then cooled to about 4°C (DETX 30). The agent is BAPTA (claim 5) which is expressly described by applicants as being a cell-impermeable calcium chelator in claim 4 and pg 8, para 42. 
In another interpretation, Stossel taught “platelets were used directly from platelet-rich plasma by diluting it 1:20 with platelet buffer containing, in addition, 0.1 mM EGTA and 2 U/ml apyrase. The diluted cells were incubated for 30 min. at 37.degree. C. to insure a resting state” (DETX 49). The limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the PRP+EGTA encompassed by claims 1 and 4 from the PRP+EGTA described by Stossel at 37°C. 

It is also noted that the composition of Stossel does not have to be used for the same purpose described as applicants, i.e. the composition claimed may contain aggregated or activated platelets for research.
Response to arguments 
Applicants argue the limitation of the 0-22°C cold storage temperature in claim 1 distinguishes the composition claimed from the teachings of Stossel. Applicants’ argument is not persuasive. First 22°C is not “cold storage”. Second, The limitation of 0-22°C in claim 1 does not bear patentable weight because it does not distinguish the structure/function of the composition claimed from the composition at 23°C, 24°C or 25°C or from the composition described by Stossel. Third, the PRP + BAPTA or EGTA of Stossel is capable of being chilled to 0-22°C and is capable of “inhibited quick clearance” upon administration (Fig. 10A), inhibited platelet aggregation (Fig. 10B), preserved hemostatic function (Fig. 11) as described by applicants because it has the exact same structure as the composition claimed.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632